Citation Nr: 0111728	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-11 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.

3.  Entitlement to accrued benefits based on claims of 
entitlement to service connection for hearing loss and 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for over 21 years, and 
retired from active service in November 1968.  He died in 
February 2000.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 2000 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In its March 2000 decision, the RO considered questions 
pertaining to claims for hearing loss and hypertension when 
it determined that the appellant was not entitled to accrued 
benefits.  The veteran, however, had also claimed entitlement 
to service connection for residuals of a gunshot wound to the 
arm.  This matter was not addressed by the RO, and is 
referred to the RO for action as appropriate.

The issues of entitlement to service connection for the cause 
of the veteran's death, and of eligibility to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35, are the 
subject of the REMAND section of this decision, set forth 
below.


FINDINGS OF FACT

1.  The evidence associated with the veteran's claims file at 
the time of his death does not reflect a diagnosis of 
hypertension.

2.  The evidence associated with the veteran's claims file at 
the time of his death indicates that post-service hearing 
loss may have been related to his service, but does not 
reflect the severity of that hearing loss so as to provide a 
basis for determining the amount of periodic monetary 
benefits that could potentially be awarded.


CONCLUSION OF LAW

The criteria for the payment of periodic monthly benefits for 
hypertension or hearing loss, characterized as accrued 
benefits, are not met.  38 U.S.C.A. § 5121 (West 1991 and 
Supp. 2000); 38 C.F.R. § 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist

This claim arises from the veteran's application for service 
connection for hypertension and hearing loss.  He died prior 
to the adjudication of his claims by the RO.  There is no 
issue as to substantial completeness of the application, as 
that question is considered under the provisions of 
38 U.S.C.A. § 5121(a) (West Supp. 2000) and 38 C.F.R. 
§ 3.1000(a) (2000) with regard to claims for accrued 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified at 38 U.S.C. § 5102).  In addition, the appellant 
has not indicated that any VA records that have not already 
been associated with the veteran's file are available, and VA 
has satisfied its duty with respect to any such records.  
VA's duty to assist the claimant in this regard accordingly 
has been satisfied.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b) and (c)).  


B.  Factual Background

An undated service personnel record, apparently prepared in 
or subsequent to September 1963, notes the presence of 
defective hearing.

Reports of private medical records and audiograms, apparently 
compiled pursuant to the veteran's employment and dated 
between February 1969 and December 1989, reflect the presence 
of bilateral hearing loss.  One such record, which is 
undated, shows that he had high frequency hearing loss that 
was attributed to nerve damage incurred while serving in 
Korea in 1950.  These records were received by VA in December 
1999, the month in which he filed claims of entitlement to 
service connection for hearing loss and hypertension.  

A death certificate dated in February 2000 shows that the 
veteran died of a self-inflicted gunshot wound to the chest.  
At the time of his death, he had not established service 
connection for any disability, nor was he in receipt of any 
periodic monetary benefits.

C.  Legal Analysis

Under 38 U.S.C.A. § 5121(a) (West Supp. 2000), periodic 
monetary benefits to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed two years, may be paid to the 
veteran's surviving spouse.  See also 38 C.F.R. § 3.1000(a) 
(2000).  

In the instant case, the veteran had not established 
entitlement, at the time of his death in February 2000, to 
any periodic monetary benefits under an existing rating or 
decision.  The question that therefore must be resolved is 
whether he was entitled to any such benefits, at the time of 
his death, based on evidence that had been associated with 
his claims folder at the date of his death.

This question must be answered in the negative.  While the 
veteran claimed entitlement to service connection for 
hypertension, the evidentiary record at the time of his death 
was devoid of any reference to that disability.  It therefore 
follows that, based on the evidence in his file at the time 
of his death, service connection could not have been granted 
for hypertension.

With regard to the veteran's claim for service connection for 
hearing loss, the various records that had been associated 
with his claims folder at the time of his death show that 
defective hearing had been manifested during service, and 
that hearing loss had been present subsequent to his 
separation therefrom.  However, the medical evidence does not 
include the report of a VA audiology examination, nor does 
the record reflect that any such examination had been 
accorded him, such that VA would have constructive possession 
thereof.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, while service connection may have been warranted 
for hearing loss, the medical record associated with the 
veteran's claims file at the time of his death does not 
reflect the severity of any hearing loss subsequent to 1989, 
and therefore does not provide any basis for ascertaining the 
level of periodic monetary benefits to which he may have been 
entitled.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, §§ 4.85, 4.86 (2000).  In the absence of such evidence, 
entitlement to accrued benefits for hearing loss, as such 
constitute periodic monetary benefits, cannot be granted.


ORDER

Entitlement to accrued benefits based on hearing loss and 
hypertension is denied.



REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law, with regard to the appellant's 
claim for service connection for the cause of the veteran's 
death.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This action must 
be distinguished from the Board's position with regard to the 
appellant's claim for accrued benefits, inasmuch as the 
latter issue is determined, by statute, only on the basis of 
the evidence associated with the claims folder at the time of 
death.

VA has a duty to make reasonable efforts to obtain relevant 
records that the appellant adequately identifies.  See 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).  Here, the appellant has not been 
afforded an opportunity to advise VA that there may be 
potentially relevant records, relating to the impairment of 
the veteran's mental status that she alleges was related to 
his active service and which she avers was the precipitating 
factor for his suicide, that have not been obtained by the 
RO.  There is no indication that, following the appellant's 
statement, set forth on her substantive appeal in May 2000, 
the RO requested that she furnish the information necessary 
to secure any such records, or that the RO has otherwise 
attempted to retrieve those documents.  

On remand, the appellant should be asked to provide the names 
and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any health care 
providers, either private or VA, who examined or treated the 
veteran for mental problems since his separation from 
service.  See 38 C.F.R. § 3.302 (2000).  If any such 
treatment is adequately identified and appropriate releases 
provided, the RO should attempt to obtain those records.  If 
any development efforts are unsuccessful, the appellant 
should be advised as to the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with those 
claims.  VCAA, Pub. L. No 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)).

Finally, VCAA eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

In view of the foregoing, this claim is REMANDED for the 
following:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate her claim and of what part 
of such evidence VA will attempt to 
obtain on her behalf.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
inform her of the need for the names, 
addresses, approximate dates of 
treatment, and appropriate releases for 
the treatment records of all health care 
providers who treated the veteran for any 
mental problems from his separation from 
service to the date of his death. 

2.  Request all private treatment records 
for which the appellant provides 
releases, and associate with the 
veteran's claims folder all VA treatment 
records for which the appellant provides 
adequate identifying information.

3.  If any development undertaken 
pursuant to information or releases 
provided by the appellant is 
unsuccessful, undertake appropriate 
notification action, to include notifying 
her of what efforts were undertaken to 
develop the evidence, what records have 
been obtained, and what further action 
will be taken.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Review the claims file and 
ensure that no other notification or 
development action in addition to that 
directed above is required by VCAA.  If 
further action is required, undertake 
such action before further adjudication 
of the claim.

4.  Thereafter, review the appellant's 
claim of entitlement to service 
connection for the cause of the veteran's 
death.  Such review should  be premised 
on all appropriate regulations, to 
include those set forth at 38 C.F.R. 
§ 3.302 (2000), which pertain to service 
connection for mental unsoundness in 
suicide.

5.  If the benefit sought on appeal 
remains denied in any manner, provide the 
appellant and her representative a 
supplemental statement of the case 
(SSOC).  This SSOC should include the 
regulations set forth at 38 C.F.R. 
§ 3.302 (2000).  An appropriate period of 
time should be allowed for response to 
the SSOC.  The claim should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant need take no action until she is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to address due process considerations.  No inferences as 
to the ultimate disposition of these claims should be made at 
this time.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 



